ACCEPTED
                                                                                               04-14-00862-CR
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                           2/6/2015 2:38:48 PM
                                                                                                 KEITH HOTTLE
                                                                                                        CLERK

                                  NO. 04-14-00862-CR

STATE OF TEXAS                               §            IN THE COURT OF  APPEALS
                                                                       FILED IN
                                                                   4th COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
VS.                                          §            THE FOURTH SUPREME
                                                                   2/6/2015 2:38:48 PM
                                                                     KEITH E. HOTTLE
NOEL M. BALDERAS                             §            JUDICIAL DISTRICT,
                                                                           Clerk TEXAS

  UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes NOEL M. BALDERAS, appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief, pursuant

to Rule 10.5 (b) of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

                                             I.

       This case is on appeal from the 187th Judicial District Court of Bexar County, Texas.

The case below was styled the State of Texas vs. Noel M. Balderas, and numbered

2012-CR-7108.

                                             II.

       Appellant was convicted of Possession of a Controlled Substance, Penalty Group 1,

Less than 1 Gram. A sentence of eighteen (18) months in the Texas Department of Criminal

Justice-State Jail Division was assessed on 11/20/2014.

                                            III.

       Timely Notice of appeal was given on December 11, 2014. The clerk's record was

filed on December 22, 2014; the reporter's record was filed on January 9, 2015. The
Appellant's brief is presently due on February 9, 2015.

                                                 IV.

       Appellant requests an extension of time of thirty (30) days from the present date, i.e.,

to March 11, 2015. Appellant has conferred with the office of the appellate counsel for the

State, and the State does not object to this request.

                                                 V.

       No extensions to file the brief have been received in this cause.

                                                 VI.

       Appellant relies on the following facts as good cause for the requested extension:

       The principal effort precluding counsel from completing Appellant’s Brief to date, was the

preparation and filing of a Petition for a Writ of Habeas Corpus in the United States District Court

for the Western District of Texas, San Antonio Division, in the matter of Carlos Trevino v. William

Stephens, Cause No. SA-01-CV-306-XR (DEATH PENALTY), Filed February 3, 2015. This is

continuing litigation in a case that was previously denied by the United States District Court, the

United States Court of Appeals for the Fifth Circuit, and subsequently reversed and remanded by the

Supreme Court of the United States. See Trevino v. Thaler, 133 S. Ct. 1911 (2013). The Fifth

Circuit in turn remanded it to the District Court. While undersigned counsel is second chair to

Warren Wolf in that matter, he is the principal writer of the team. Counsel received last minute input

from defense experts on January 1, 2015, and on January 18, 2015. The effort to organize and write

the associated argument, and compile the petition was extensive and done in a compressed time

frame. This prevented undersigned counsel from completing appellant’s Brief in this matter as

scheduled.

                                                  2
       WHEREFORE, PREMISES CONSIDERED, appellant prays that this Court grant this

Motion To Extend Time to File Appellant's Brief, and for such other and further relief as the Court

may deem appropriate.

                                             Respectfully submitted:



                                                 /JOHN J. RITENOUR, JR.
                                             JOHN J. RITENOUR. JR.
                                             State Bar No. 00794533
                                             Milam Building, Suite 1716
                                             115 E. Travis Street, Suite 1716
                                             San Antonio, TX 78205
                                             (210) 222-0125
                                             Fax: (210) 222-2467
                                             Ritenourlaw@aol.com

                                             Attorney for Appellant


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the   6th       day of   February     , 2015 I electronically

served a copy of appellant's Unopposed Motion to Extend Time to File Appellant's Brief

on the District Attorney for Bexar County, Texas, (ATTN: Appellate Section) by addressing

it to Jeanette.Canales@Bexar.org through the Texas efiling system.



                                                        /JOHN J. RITENOUR, JR.
                                                     JOHN J. RITENOUR, JR.




                                                 3